              Case 2:20-cr-00220-MCE Document 33 Filed 08/23/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-220-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   JORGE MENDOZA-RABAGO,                              DATE: August 12, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was set for a status conference on August 5, 2021, and moved on the Court’s own

18 motions to August 12, 2021, and then to September 9, 2021. By this stipulation, the parties request that

19 the Court continue the status conference to September 23, 2021, and to exclude time under Local Code

20 T4 as well under the Court’s General Orders, for the reasons set forth below, from August 5, 2021, to
21 September 23, 2021.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

25 address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has
27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00220-MCE Document 33 Filed 08/23/21 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           The government requests that, in light of the societal context created by the foregoing, this Court

24 should consider the following case-specific facts in finding excludable delay appropriate in this

25 particular case under the ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this

26 Court should designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172,
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00220-MCE Document 33 Filed 08/23/21 Page 3 of 4


 1 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

 2                                                STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through his counsel of record, hereby stipulate as follows:

 5          1.       By this stipulation, the defendant now moves to continue the status conference to

 6 September 23, 2021, and to exclude time between August 5, 2021, and September 23, 2021, under Local

 7 Code T4, in addition to the exclusion of time appropriate in light of public health concerns cited by the

 8 Court’s General Orders.

 9          2.       The parties agree and stipulate, and request that the Court find the following:

10                   a)     The government has produced discovery in this matter, including the arresting

11          officer’s report, photographs of the narcotics seized, and DEA laboratory reports. The

12          government has also produced video footage of the arrest taken from a law enforcement

13          vehicle’s in-car camera.

14                   b)     Defense counsel will needs additional time to review the plea agreement with his

15          client, in light of the discovery produced, with the assistance of a Spanish-language interpreter.

16          As part of the process of negotiating a resolution to this case, defense counsel will need time to

17          investigate and conduct research related to the current charges, and to discuss potential

18          resolutions with his client, to prepare pretrial motions, and to otherwise prepare for trial.

19                   c)     Counsel for the defendant believes that failure to grant the above-requested

20          continuance would deny him the reasonable time necessary for effective preparation, taking into

21          account the exercise of due diligence.

22                   d)     The government does not object to the continuance.

23                   e)     Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27          et seq., within which trial must commence, the time period between August 5, 2021, and

28          September 23, 2021, inclusive, is deemed excludable pursuant to the Court’s General Orders,

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00220-MCE Document 33 Filed 08/23/21 Page 4 of 4


 1          and pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

 2          continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

 3          the ends of justice served by taking such action outweigh the best interest of the public and the

 4          defendant in a speedy trial, as well as in the interest of public health and safety.

 5          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9    Dated: August 15, 2021                          PHILLIP A. TALBERT
                                                      Acting United States Attorney
10
                                                      /s/ JAMES R. CONOLLY
11                                                    JAMES R. CONOLLY
                                                      Assistant United States Attorney
12

13
      Dated: August 15, 2021                          /s/ TIM WARRINER
14
                                                      TIM WARRINER
15                                                    Counsel for Defendant
                                                      JORGE MENDOZA-RABAGO
16

17

18
                                                       ORDER
19
            IT IS SO ORDERED.
20
     Dated: August 20, 2021
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
